                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

DONZELL P. ROBINSON,

                       Plaintiff,

               v.                                             Case No. 20-C-1186

MS. VANDE VOORT,

                       Defendant.


                                       SCREENING ORDER


       Plaintiff Donzell Robinson, who is currently serving a state prison sentence at Oshkosh

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s motion

for leave to proceed without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $44.85. Plaintiff’s motion for leave to proceed without prepaying the filing fee

will be granted.

                                    SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint




          Case 2:20-cv-01186-WCG Filed 09/08/20 Page 1 of 5 Document 8
or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least

sufficient to provide notice to each defendant of what he or she is accused of doing, as well as

when and where the alleged actions or inactions occurred, and the nature and extent of any damage

or injury the actions or inactions caused.

       A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555). “The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal

quotations omitted).



                                                   2

          Case 2:20-cv-01186-WCG Filed 09/08/20 Page 2 of 5 Document 8
                                     THE COURT’S ANALYSIS

       Plaintiff claims that on March 13, 2020, he fell on ice and sustained an injury when he

walked into the R-Building at Oshkosh Correctional Institution. He asserts Defendant, who is a

unit manager, failed to provide a safe environment by failing to put ice melt or some other anti-

slip and fall product on the walkway of the R-Building. “To state a claim for relief under 42 U.S.C.

§ 1983, a plaintiff must allege that he or she was deprived of a right secured by the Constitution

or the laws of the United States, and that this deprivation occurred at the hands of a person or

persons acting under the color of state law.” D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798

(7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

The Eighth Amendment prohibits “cruel and unusual punishments” and imposes a duty on prison

officials to take reasonable measures to guarantee an inmate’s safety. Farmer v. Brennan, 511

U.S. 825, 832 (1994). A prison official’s deliberate indifference to a prisoner’s medical needs or

to a substantial risk of serious harm violates the Eighth Amendment. Id. at 828. To state a claim

of deliberate indifference, the plaintiff must allege that “the official knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Haywood v. Hathaway, 842 F.3d 1026, 1031 (7th Cir. 2016) (quotation marks

omitted).

       Given this standard, it is “no surprise that federal courts are consistent in holding that slip-

and-fall incidents, whether on ice, water, or slippery floors, do not meet the deliberate indifferent

standard of Eighth Amendment conditions of confinement claims.” Owens v. Carter, No. 2:17-

CV-462, 2017 WL 4682812, at *2 (S.D. Ind. Oct. 18, 2017) (collecting cases); see also Carroll v.

DeTella, 255 F.3d 470, 472 (7th Cir. 2001) (“[F]ailing to provide a maximally safe environment,



                                                  3

            Case 2:20-cv-01186-WCG Filed 09/08/20 Page 3 of 5 Document 8
one completely free from . . . safety hazards, is not [a constitutional violation.”); Bell v. Ward, 88

F. App’x 125 (7th Cir. 2004); Watkins v. Lancor, 558 F. App’x 662, 665 (7th Cir. 2014). “Simply

put, a slip and fall, without more, does not amount to cruel and unusual punishment . . . .” Reynolds

v. Powell, 370 F.3d 1028, 1031 (10th Cir. 2004). Even if the allegations in Plaintiff’s complaint

suggest that Defendant was negligent, those allegations are insufficient to support a claim of

deliberate indifference. See Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012). As a result,

Plaintiff cannot proceed on a deliberate indifference claim against Defendant. This plaintiff has

provided no arguable basis for relief, having failed to make any rational argument in law or fact to

support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir. 1992) (quoting Williams v.

Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke v. Williams, 490 U.S. 319

(1989)).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $305.15 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If



                                                  4

           Case 2:20-cv-01186-WCG Filed 09/08/20 Page 4 of 5 Document 8
Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined and emailed to DLSFedOrdersEastCL@doj.state.wi.us.

        Dated at Green Bay, Wisconsin this 8th day of September, 2020.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge

 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      5

           Case 2:20-cv-01186-WCG Filed 09/08/20 Page 5 of 5 Document 8
